Name: COMMISSION REGULATION (EC) No 934/96 of 24 May 1996 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 25. 5. 96 ( ENl Official Journal of the European Communities No L 127/9 COMMISSION REGULATION (EC) No 934/96 of 24 May 1996 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2931 /95 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EC) No 890/96 (3); Whereas it follows from the application of the detailed rules contained in Regulation (EC) No 890/96 to the information known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein, HAS ADOPTED THIS REGULATION: Article 1 The export refunds to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EC) No 890/96 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 25 May 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 307, 20 . 12. 1995, p. 10 . P) OJ No L 119, 16. 5. 1996, p. 25. No L 127/10 fENl Official Journal of the European Communities 25. 5. 96 ANNEX to the Commission Regulation of 24 May 1996 altering the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination f) Amountof refund (**) Product code Destination (") Amountof refund (**) 0401 10 10 000 + 4,748 0402 21 99 500 + 110,00 0401 10 90 000 + 4,748 0402 21 99 600 + 119,21 0401 20 11 100 + 4,748 0402 21 99 700 + 124,61 0401 20 11 500 + 7,340 0402 21 99 900 + 130,71 0401 20 19 100 + 4,748 0402 29 15 200 + 0,4900 0401 20 19 500 + 7,340 0402 29 15 300 + 0,8653 0401 20 91 100 + 9,775 0402 29 15 500 + 0,91 16 0401 20 91 500 + 11,39 0402 29 15 900 + 0,9805 0401 20 99 100 + 9,775 0402 29 19 200 + 0,4900 0401 20 99 500 + 11,39 0402 29 19 300 + 0,8653 0401 30 11 100 + 14,62 0402 29 19 500 + 0,91 16 0401 30 11 400 + 22,55 0402 29 19 900 + 0,9805 0401 30 1 1 700 + 33,87 0402 29 91 100 + 0,9877 0401 30 19 100 + 14,62 0402 29 91 500 + 1,0761 0401 30 19 400 + 22,55 0402 29 99 100 + 0,9877 0401 30 19 700 + 33,87 0402 29 99 500 + 1,0761 0401 30 31 100 + 40,34 0402 91 11 110 + 4,748 0401 30 31 400 + 63,00 0402 91 11 120 + 9,775 0401 30 31 700 + 69,47 0402 91 11 310 + 14,00 0401 30 39 100 + 40,34 0402 91 11 350 + 17,15 0401 30 39 400 + 63,00 0402 91 11 370 + 20,85 0401 30 39 700 + 69,47 0402 91 19 110 + 4,748 0401 30 91 100 + 79,18 0402 91 19 120 + 9,775 0401 30 91 400 + 116,37 0402 91 19 310 + 14,00 0401 30 91 700 + 135,80 0402 91 19 350 + 17,15 0401 30 99 100 + 79,18 0402 91 19 370 + 20,85 0401 30 99 400 + 116,37 0402 91 31 100 + 19,31 0401 30 99 700 + 135,80 0402 91 31 300 + 24,65 0402 10 11 000 + 49,00 0402 91 39 100 + 19,31 0402 10 19 000 + 49,00 0402 91 39 300 + 24,65 0402 10 91 000 + 0,4900 040210 99 000 0402 91 51 000 + 22,55 + 0,4900 0402 21 1 1 200 + 49,00 0402 91 59 000 + 22,55 0402 21 1 1 300 + 86,53 0402 91 91 000 + 79,18 0402 21 1 1 500 + 91,16 0402 91 99 000 + 79,18 0402 21 1 1 900 + 98,05 0402 99 11 110 + 0,0475 0402 21 17 000 + 49,00 0402 99 11 130 + 0,0978 0402 21 19 300 + 86,53 0402 99 11 150 + 0,1336 0402 21 19 500 + 91,16 0402 99 11 310 + 16,14 0402 21 19 900 + 98,05 0402 99 1 1 330 + 19,37 0402 21 91 100 + 98,77 0402 99 1 1 350 + 25,75 0402 21 91 200 + 99,45 0402 99 19 110 + 0,0475 0402 21 91 300 + 100,67 0402 99 19 130 + 0,0978 0402 21 91 400 + 107,61 0402 99 19 150 + 0,1336 0402 21 91 500 + 110,00 0402 99 19 310 + 16,14 0402 21 91 600 + 119,21 0402 99 19 330 + 19,37 0402 21 91 700 + 124,61 0402 99 19 350 + 25,75 0402 21 91 900 + 130,71 0402 99 31 110 + 0,2094 0402 21 99 100 + 98,77 0402 99 31 150 + 26,81 0402 21 99 200 + 99,45 0402 99 31 300 + 0,4034 0402 21 99 300 + 100,67 0402 99 31 500 + 0,6947 0402 21 99 400 + 107,61 0402 99 39 110 + 0,2094 25. 5 . 96 I EN Official Journal of the European Communities No L 127/11 Product code Destination (*) Amount Product code Destination (') Amountof refund (**) I of refund (**) 0402 99 39 150 + 26,81 0404 90 23 120 + 48,30 0402 99 39 300 _|_ 0,4034 0404 90 23 130 + 85,76 0402 99 39 500 + 0,6947 0404 90 23 140 + 90,35 0402 99 91 000 + 0,7918 0404 90 23 150 + 97,18 0402 99 99 000 + 0,7918 0404 90 23 91 1 + 4,748 0403 10 11 400 + 4,748 0404 90 23 913 + 9,775 0403 10 11 800 + 7,340 0404 90 23 915 + 14,62 0403 10 13 800 + 9,775 0404 90 23 917 + 22,55 0403 10 19 800 + 14,62 0404 90 23 919 + 33,87 0403 10 31 400 + 0,0475 0404 90 23 931 + 13,87 0403 10 31 800 + 0,0734 0404 90 23 933 + 17,00 0403 10 33 800 + 0,0978 0404 90 23 935 + 20,66 0403 10 39 800 + 0,1462 0404 90 23 937 + 24,43 0403 90 1 1 000 + 48,30 0404 90 23 939 + 25,54 0403 90 13 200 + 48,30 0404 90 29 110 + 97,90 0403 90 13 300 + 85,76 0404 90 29 115 + 98,55 0403 90 13 500 + 90,35 0404 90 29 120 + 99,78 0403 90 13 900 + 97,18 0404 90 29 130 + 106,65 0403 90 19 000 + 97,90 0404 90 29 135 + 109,00 0403 90 31 000 + 0,4830 0404 90 29 150 + 118,13 0403 90 33 200 + 0,4830 0404 90 29 160 + 123,500403 90 33 300 + 0,8576 0404 90 29 180 + 129,530403 90 33 500 + 0,9035 0403 90 33 900 + 0,9718 0404 90 81 100 + 0,4830 0403 90 39 000 + 0,9790 0404 90 81 910 + 0,0475 0403 90 51 100 + 4,748 0404 90 81 950 + 16,00 0403 90 51 300 + 7,340 0404 90 83 110 + 0,4830 0403 90 53 000 + 9,775 0404 90 83 130 + 0,8576 0403 90 59 110 + 14,62 0404 90 83 150 + 0,9035 0403 90 59 140 + 22,55 0404 90 83 170 + 0,9718 0403 90 59 170 + 33,87 0404 90 83 91 1 + 0,0475 0403 90 59 310 + 40,34 0404 90 83 913 + 0,0978 0403 90 59 340 + 63,00 0404 90 83 915 + 0,1462 0403 90 59 370 + 69,47 0404 90 83 917 + 0,2255 0403 90 59 510 + 79,18 0404 90 83 919 + 0,3387 0403 90 59 540 + 116,37 0404 90 83 931 + 16,00 0403 90 59 570 + 135,80 0404 90 83 933 + 19,20 0403 90 61 100 + 0,0475 0404 90 83 935 + 25,52 0403 90 61 300 + 0,0734 0404 90 83 937 + 26,55 0403 90 63 000 + 0,0978 0404 90 89 130 + 0,9790 0403 90 69 000 4 ­ 0,1462 0404 90 89 150 + 1,0665 0404 90 21 100 + 48,30 0404 90 89 930 + 0,4843 0404 90 21 910 + 4,748 0404 90 89 950 + 0,6947 0404 90 21 950 + 13,87 0404 90 89 990 + 0,7918 (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 68/96 (OJ No L 14, 19. 1 . 1996, p. 6). For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by ***. Where no destination (' + *) is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). (") Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed. NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended.